UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 16, 2010 ICO, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 0-10068 (Commission File Number) 76-0566682 (I.R.S. Employer Identification No.) 1811 Bering Drive, Suite 200 Houston, Texas 77057 (Address of principal executive offices and zip code) (713) 351-4100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): þWritten communications pursuant to Rule 425 under the Securities Act (17 CFR ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 8.01Other Events On April 16, 2010, ICO, Inc. (the “Company”) issued a press release announcing a cash dividend of $0.05 per share of common stock.The dividend will be paid on April 29, 2010 to the Company’s shareholders of record as of April 23, 2010.A copy of the press release is attached herewith as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits (d) Exhibits.The following is filed as an exhibit to this Current Report on Form 8-K: Exhibit Number Description of Exhibit 99.1 Press Release dated April 16, 2010 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICO, INC. Date:April 16, 2010 By: /s/ Bradley T. Leuschner Name: Bradley T. Leuschner Title: Chief Financial Officer and Treasurer -3-
